Name: Commission Implementing Decision (EU) 2017/1397 of 27 July 2017 amending the Annex to Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (notified under document C(2017) 5369) (Text with EEA relevance. )
 Type: Decision_IMPL
 Subject Matter: agricultural activity;  international trade;  agricultural policy;  regions of EU Member States;  Europe
 Date Published: 2017-07-28

 28.7.2017 EN Official Journal of the European Union L 197/13 COMMISSION IMPLEMENTING DECISION (EU) 2017/1397 of 27 July 2017 amending the Annex to Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (notified under document C(2017) 5369) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Whereas: (1) Commission Implementing Decision (EU) 2017/247 (3) was adopted following outbreaks of highly pathogenic avian influenza of subtype H5 in a number of Member States (the concerned Member States), and the establishment of protection and surveillance zones by the competent authority of the concerned Member States in accordance with Council Directive 2005/94/EC (4). (2) Implementing Decision (EU) 2017/247 provides that the protection and surveillance zones established by the competent authorities of the concerned Member States in accordance with Directive 2005/94/EC are to comprise at least the areas listed as protection and surveillance zones in the Annex to that Implementing Decision. Implementing Decision (EU) 2017/247 also lays down that the measures to be applied in the protection and surveillance zones, as provided for in Article 29(1) and Article 31 of Directive 2005/94/EC, are to be maintained until at least the dates for those zones set out in the Annex to that Implementing Decision. (3) The Annex to Implementing Decision (EU) 2017/247 was subsequently amended by Commission Implementing Decisions (EU) 2017/417 (5), (EU) 2017/554 (6), (EU) 2017/696 (7), (EU) 2017/780 (8), (EU) 2017/819 (9), (EU) 2017/977 (10), (EU) 2017/1139 (11) and (EU) 2017/1240 (12) in order to take account of changes to the protection and surveillance zones established by the competent authorities of the Member States in accordance with Directive 2005/94/EC, following further outbreaks of highly pathogenic avian influenza of subtype H5 in the Union. In addition, Implementing Decision (EU) 2017/247 was amended by Implementing Decision (EU) 2017/696 in order to lay down rules regarding the dispatch of consignments of day-old chicks from the areas listed in the Annex to Implementing Decision (EU) 2017/247, following certain improvements in the epidemiological situation as regards that virus in the Union. (4) The overall disease situation in the Union has been steadily improving. Since the date of the last amendment made to Implementing Decision (EU) 2017/247 by Implementing Decision (EU) 2017/1240, only Italy has detected new outbreaks of highly pathogenic avian influenza of subtype H5N8 in poultry holdings, namely in the region of Lombardia of that Member State. Italy has also notified the Commission that it has taken the necessary measures required in accordance with Directive 2005/94/EC, including the establishment of protection and surveillance zones around the infected poultry holdings. (5) The Commission has examined the measures taken by Italy in accordance with Directive 2005/94/EC, following the recent outbreaks of avian influenza of subtype H5N8 in that Member State, and it has satisfied itself that the boundaries of the protection and surveillance zones, established by the competent authority of Italy, are at a sufficient distance to any holding where an outbreak of highly pathogenic avian influenza of subtype H5N8 has been confirmed. (6) In order to prevent any unnecessary disturbance to trade within the Union, and to avoid unjustified barriers to trade being imposed by third countries, it is necessary to rapidly describe at Union level, in collaboration with Italy, the protection and surveillance zones established in Italy, in accordance with Directive 2005/94/EC, following the recent outbreaks of highly pathogenic avian influenza of subtype H5N8 in that Member State. Therefore, the entries for Italy in the Annex to Implementing Decision (EU) 2017/247 should be updated to take account of the current epidemiological situation in that Member State as regards that disease. (7) The Annex to Implementing Decision (EU) 2017/247 should therefore be amended to update regionalisation at Union level to include the protection and surveillance zones established by Italy, in accordance with Directive 2005/94/EC and the duration of the restrictions applicable therein. (8) Implementing Decision (EU) 2017/247 should therefore be amended accordingly. (9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 The Annex to Implementing Decision (EU) 2017/247 is amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 27 July 2017. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) Commission Implementing Decision (EU) 2017/247 of 9 February 2017 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (OJ L 36, 11.2.2017, p. 62). (4) Council Directive 2005/94/EC of 20 December 2005 on Community measures for the control of avian influenza and repealing Directive 92/40/EEC (OJ L 10, 14.1.2006, p. 16). (5) Commission Implementing Decision (EU) 2017/417 of 7 March 2017 amending the Annex to Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (OJ L 63, 9.3.2017, p. 177). (6) Commission Implementing Decision (EU) 2017/554 of 23 March 2017 amending the Annex to Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (OJ L 79, 24.3.2017, p. 15). (7) Commission Implementing Decision (EU) 2017/696 of 11 April 2017 amending Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (OJ L 101, 13.4.2017, p. 80). (8) Commission Implementing Decision (EU) 2017/780 of 3 May 2017 amending the Annex to Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (OJ L 116, 5.5.2017, p. 30). (9) Commission Implementing Decision (EU) 2017/819 of 12 May 2017 amending the Annex to Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (OJ L 122, 13.5.2017, p. 76). (10) Commission Implementing Decision (EU) 2017/977 of 8 June 2017 amending Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (OJ L 146, 9.6.2017, p. 155). (11) Commission Implementing Decision (EU) 2017/1139 of 23 June 2017 amending the Annex to Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (OJ L 164, 27.6.2017, p. 59). (12) Commission Implementing Decision (EU) 2017/1240 of 7 July 2017 amending the Annex to Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (OJ L 177, 8.7.2017, p. 45). ANNEX The Annex to Implementing Decision (EU) 2017/247 is amended as follows: (1) In Part A, the entry for Italy is replaced by the following: Member State: Italy Area comprising: Date until applicable in accordance with Article 29(1) of Directive 2005/94/EC  Comune di SOLFERINO (MN): a ovest di via Caviana, di via XX Settembre, di via G. Garibaldi, di via Ossario, di via San Martino  Comune di CASTIGLIONE DELLE STIVIERE (MN): a sud di via Astore, di via Fichetto, di via Astore, a est della SP83, a sud di via Giuseppe Mazzini, a est di via Casino Pernestano, di via Roversino, di via Berettina, a nord-est della SP9  Comune di MEDOLE (MN): a nord della SP8, a nord-est di via CÃ Morino, a ovest di via CÃ Morino, di via S. Maritino, a nord di via Cavour, della SP9 24.8.2017  Comune di BAGNOLO SAN VITO (MN): a Est di Via Ploner, a Nord di Via Gradaro, a Est di Via Canova, a Nord di SP413 e Via Romana Nuova, a Nord-Est di Via Molinara, a Ovest di SP413  Comune di SUSTINENTE (MN): a Ovest di SP79, a Nord di SP482, a Nord di Via Sacchetta, costeggiando sponda sinistra del Fiume Po  Comune di RONCOFERRARO (MN): a Sud-Est di SP31, a Sud di SP30, a Sud di SP80 13.8.2017  Comune di CASALOLDO (MN): a est di str. Grassi, a nord di via Squarzieri  Comune di GUIDIZZOLO (MN): a sud di str. per Medole, a sud-ovest di via Casarole, a ovest di via Marchionale  Comune di CASTEL GOFFREDO (MN): a est della SP8, di viale Prof. B. Umbertini, di via Monteverdi, a nord della SP6, a nord-est di via C. Battisti, a est di via Ospedale, a nord-est di str. Zocca, a nord-est di Contrada Perosso Sopra, a est str. Profondi, di via Castellina  Comune di MEDOLE (MN): a sud-est della SP8, a sud di via Matteotti, a sud-ovest di via Guidizzolo  Comune di CERESARA (MN): a nord-ovest della SP16, nord-est di via Colombare Bocchere e via S. Martino, a nord della SP16, a nord-ovest della SP7, e della SP15 9.8.2017 (2) In Part B, the entry for Italy is replaced by the following: Member State: Italy Area comprising: Date until applicable in accordance with Article 31 of Directive 2005/94/EC  Comune di SOLFERINO (MN): a ovest di via Caviana, di via XX Settembre, di via G. Garibaldi, di via Ossario, di via San Martino  Comune di CASTIGLIONE DELLE STIVIERE (MN): a sud di via Astore, di via Fichetto, di via Astore, a est della SP83, a sud di via Giuseppe Mazzini, a est di via Casino Pernestano, di via Roversino, di via Berettina, a nord-est della SP9  Comune di MEDOLE (MN): a nord della SP8, a nord-est di via CÃ Morino, a ovest di via CÃ Morino, di via S. Maritino, a nord di via Cavour, della SP9 From 25.8.2017 to 2.9.2017  Comune di BAGNOLO SAN VITO (MN): a Est di Via Ploner, a Nord di Via Gradaro, a Est di Via Canova, a Nord di SP413 e Via Romana Nuova, a Nord-Est di Via Molinara, a Ovest di SP413  Comune di SUSTINENTE (MN): a Ovest di SP79, a Nord di SP482, a Nord di Via Sacchetta, costeggiando sponda sinistra del Fiume Po  Comune di RONCOFERRARO (MN): a Sud-Est di SP31, a Sud di SP30, a Sud di SP80 From 14.8.2017 to 22.8.2017  Comune di CASALOLDO (MN): a est di str. Grassi, a nord di via Squarzieri  Comune di GUIDIZZOLO (MN): a sud di str. per Medole, a sud-ovest di via Casarole, a ovest di via Marchionale  Comune di CASTEL GOFFREDO (MN): a est della SP8, di viale Prof. B. Umbertini, di via Monteverdi, a nord della SP6, a nord-est di via C. Battisti, a est di via Ospedale, a nord-est di str. Zocca, a nord-est di Contrada Perosso Sopra, a est str. Profondi, di via Castellina  Comune di MEDOLE (MN): a sud-est della SP8, a sud di via Matteotti, a sud-ovest di via Guidizzolo  Comune di CERESARA (MN): a nord-ovest della SP16, nord-est di via Colombare Bocchere e via S. Martino, a nord della SP16, a nord-ovest della SP7, e della SP15 From 10.8.2017 to 18.8.2017  Comune di SOLFERINO (MN): a est di via Caviana, di via XX Settembre, di via G. Garibaldi, di via Ossario, di via San Martino  Comune di DESENZANO DEL GARDA (BS)  Comune di CARPENEDOLO (BS)  Comune di ACQUAFREDDA (BS): a nord della SP6, della SP11  Comune di GOITO (MN): a nord-ovest della str. Selvarizzo, a est di str. Villanova  Comune di CAVRIANA (MN)  Comune di VOLTA MANTOVANA (MN): a ovest di strada Bezzetti, a nord-ovest della SP19, di str. Cantonale, a ovest della SP7, a nord-est della SP236, a nord di Cascina Pivello  Comune di GUIDIZZOLO (MN)  Comune di CERESARA (MN): a nord-ovest della SP15, a ovest della SP7, a nord di via S. Martino, a nord-est di via Colombare Bocchere  Comune di CALVISANO(BS): a est di via Chiese, di via Tesoli, di via Paolo Brognoli, a nord della SP69, a est di via Montechiaresa  Comune di CALCINATO (BS): a nord della SP668  Comune di CASTIGLIONE DELLE STIVIERE (MN): a nord di via Astore, di via Fichetto, di via Astore, a ovest della SP83, a nord di via Giuseppe Mazzini, a ovest di via Casino Pernestano, di via Roversino, di via Berettina, a sud-ovest della SP9  Comune di CASTEL GOFFREDO (MN): a est della SP8, a nord-est di str. Casaloldo, a nord di Contrada Molino, a nord-ovest di str. Casalmoro, a est di str. Nuovissima, di str. Carobio, a nord-ovest di Contrada Casalpoglio, a nord di via Casalpoglio  Comune di MONTICHIARI (BS): a sud della SP668, a est di via Sant'Eurosia, di via Boschetti di Sopra, a sud di via Mantova, a est di via Padre Annibale di Francia, di str. Vicinale Scoler, di via Scoler, a sud della SP236, della SP668, a est della SP29, a nord-est di via Montechiaresa  Comune di LONATO DEL GARDA (BS): a sud-ovest della SP11, a est della SP25, a sud-est della SP668  Comune di MEDOLE: a sud della SP8, a sud-ovest di via CÃ Morino, a est di via CÃ Morino, di via S. Maritino, a sud di via Cavour, della SP9  Comune di MONZAMBANO (MN): a ovest della SP19, a sud della SP74, a ovest della str. S. Pietro  Comune di POZZOLENGO: a sud della E70 2.9.2017  Comune di SUSTINENTE (MN): a Est di SP79, a Sud di SP482  Comune di QUINGENTOLE (MN)  Comune di SAN GIORGIO DI MANTOVA (MN): a Est di SP28, a Sud-Est di SP10  Comune di BIGARELLO (MN): a Sud di SP10, Via Gazzo  Comune di NOGARA (VR): a Sud di SR10, a Nord-Ovest di SP49, a Ovest di SP49, a Sud-Ovest di Via Brancon  Comune di SORGA' (VR) a sud di SR10  Comune di PEGOGNAGA (MN): a Nord di SP49, a Est di Strada Ruggera, a Nord-Est di Strada Panazza Ruggera  Comune di SAN BENEDETTO PO (MN): a Nord di Tangenziale Sud, SP49  Comune di BAGNOLO SAN VITO (MN): a Ovest di Via Ploner, a Sud di Via Gradaro, a Ovest di Via Canova, a Sud di SP413 e Via Romana Nuova, a Sud-Est di Via Molinara, a Ovest di SP413  Comune di BORGO VIRGILIO (MN): a Nord di SP413 e Strada Romana  Comune di MANTOVA (MN): a Est di SR62 (Via Parma), a Sud di SP28 (Via Brennero)  Comune di VILLIPENTA (MN)  Comune di CASTEL D'ARIO (MN)  Comune di SERRAVALLE A PO (MN)  Comune di GAZZO VERONESE (VR): a Ovest di Via Paglia, a Sud di SP23, a Ovest di via Ceraole, a Sud-Ovest di Via Dorso del Po  Comune di RONCOFERRARO (MN): a Nord-Est di SP482, a Nord-Ovest di SP31, a Nord di SP30, a Nord-Est di SP80  Comune di QUISTELLO (MN): a Nord di Tangenziale Sud, a Nord  Ovest di Via Cortesa, a Nord-Ovest di Via N. Sauro, a Nord di SP496, a Est di Via Cantone, a Nord-Est di Via Basaglie, a Nord di Via Sanguinetto, a Ovest di SP72 22.8.2017  Comune di CASALMORO (MN)  Comune di GAZOLDO DEGLI IPPOLITI (MN): a nord-ovest della SP17, a nord-est della str. S. Fermo  Comune di RODIGO (MN): a nord-ovest della SP17  Comune di CASTELGOFFREDO (MN): a ovest della SP8, a sud-ovest di str. Casaloldo, a sud di Contrada Molino, a sud-est di str. Casalmoro, a ovest di str. Nuovissima, di str. Carobio, a sud-est di Contrada Casalpoglio, a sud di via Casalpoglio  Comune di ACQUAFREDDA (BS): a sud di SP6, SP11.  Comune di REMEDELLO (BS): a nord di via Solferino, di via Dante, di via XXIV Aprile, a est della SP76, di via Silvio Pellico, a nord della SP29, a est di via Padre M. Cappellazzi, a sud-est della SP29  Comune di VOLTA MANTOVANA (MN): a ovest della SP18, di via I Maggio, di via S. Martino, di via Golfo, della SP19. A est di strada Bezzetti, sud-est SP19, strada Cantonale, a est di SP7, a sud-ovest di SP236, a sud di Cascina Pivello.  Comune di GOITO (MN): a ovest della SP19, della SP236, della SP23, a nord-ovest della SP17  Comune di PIUBEGA (MN)  Comune di MARIANA MANTOVANA (MN)  Comune di CERESARA (MN): a sud-est della SP16, sud-ovest di via Colombare Bocchere e via S. Martino, a sud della SP16, a sud-est della SP7, e della SP15.  Comune di CASALOLDO (MN): a ovest di str. Grassi, a sud di via Squarzieri  Comune di ASOLA(MN): a nord della SP7, a nord-est della SP68, a nord-est di via Bonincontri Longure, a nord di via Aporti, a nord-est di via SP343, a nord della SP2, a est di via Bassa di Casalmoro 18.8.2017  Comune di CERESARA (MN): a sud-est della SP 15, a est della SP 7, a sud di San Martino, a sud-ovest di via Colombare Bocchere From 19.8.2017 to 2.9.2017